Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 24, reading: “the proximal conveyance arm comprises a second concave portion oriented toward the distal conveyance arm… wherein, in the storage position, at least a section of the second end portion of the distal conveyance arm is seated within [the] second curved recess of the proximal conveyance arm” is indefinite.  It is not clear if any portion of the distal conveyance arm is seated within any curved recess of the proximal distal conveyance arm when in the stored position.  As best seen in figures 1A to 1C the parts circled in the figures annotated below appear to be seated on, not seated within any portion of the adjoining arms.  Thus, it is not clear if seated within means that the parts are seated on, e.g. contact, an adjoining arm; or whether seated within requires that the seated parts are within a portion of an adjoining arm, which does not appear to be shown nor disclosed. 
Similarly, with regard to Claim 28, the limitation reading “at least a section of the first end portion of the proximal conveyance arm is seated within the first concave portion of the distal conveyance arm, and wherein, in the use position, at least a section of the first end portion of the distal conveyance arm is seated within the second concave portion of the proximal conveyance arm.” Is indefinite. From the figure below it is not clear how any part of an arm is seated within another part of an arm, unless seated should be interpreted as seated on.  

    PNG
    media_image1.png
    727
    579
    media_image1.png
    Greyscale
   
The limitation of Claim 28 reading “a pair of nesting conveyance arms” is indefinite.  As noted in the previous action, the term “nesting” is unclear as no nesting is shown in the figures.  Does this require that one portion be furrowed or housed within another portion?  Or is contact with one portion sufficient?  Also, later in the claim the arms are said to be seated within not nested within one another.  Consistent terms should be used throughout the claim(s) to discuss the same feature/function.
Claim 28 recites the limitation "blade member" in ln. 10.  There is insufficient antecedent basis for this limitation in the claim.  In line 4 a moveable member is introduced and in line 14 the moveable member is again recited.  It appears that the moveable member is also the blade member.  However, since the structure is recited using different language it is not clear if the blade member is the same or different from the moveable member. Consistent terms should be used throughout the claim(s) to discuss the same feature/function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 11-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9908246, Frauenglass in view of USPGPUB 20020059730, Flavigny.
Regarding Claim 2, Frauenglass discloses a folding knife comprising: 
a handle (fig 3, combination of parts 6, 7,20-22) comprising a proximal end (left most end in fig’s1A-1C), a distal end (right-most end in figs 1A-1C), a longitudinal axis of the handle extending between the proximal end and the distal end (since the longest side of the handle extends between the proximal and distal ends), the handle further comprising a first side surface having a first length (surface of part 7 facing out of the page in fig 3), and a second side surface having a second length (surface of part 6 facing into of the page in fig 3) each of the first length and the second length parallel to the longitudinal axis of the handle (fig 1),
a blade member having a first side (side facing into the page on fig 2c), a second side (side facing out of page on fig 2c), a heel portion (heel), and a cutting portion (pointed tip), wherein the cutting portion comprises a cutting edge and a tip (fig 1); 
and a front conveyance arm (4) and a rear conveyance arm (5) each having a first end portion (where pins 11-10 are connected) and a second end portion (where pins 8-9 are connected), wherein the first end portions of the front and rear conveyance arms are pivotably coupled to the first side surface of the handle (fig 1B), and wherein the second end portions of the front and rear conveyance arms are pivotably coupled to the first side surface of the blade member at the heel portion of the blade member (fig 1A), 
wherein the blade member is translatable relative to the handle between a storage position (fig 1C) and a use position, as seen in fig 1C, wherein in the storage position, the heel portion of the blade is oriented toward the proximal end of the handle (see fig 1C) the cutting edge of the blade guard surface is aligned with the blade guard surface (See fig 1C), and the tip of the cutting portion is oriented toward the distal end of the handle and (see fig 1C) disposed proximally relative to the distal end of the handle (fig 1C), and wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard surface and the distal end of the handle (fig 1A).
Regarding claim 11, Frauenglass discloses a handle (fig 3, combination of parts 6, 7,20-22) comprising a proximal end (left hand side of the handle in figs 1A-1C), a distal end (left hand side of the handle in figs 1A-1C), a longitudinal axis of the handle extending between the proximal end and the distal end (since the longest side of the handle extends between the proximal and distal ends), the handle further comprising a first planar side surface having a first length (side of part 7 facing out of page in fig 3), a first height at first portion of the first planar side surface (see annotated fig 3 below) and a second height at a second portion of the first planar surface that is proximate to the distal end of the handle and distal to the first portion of the first planar side surface (see annotated fig 3 below) wherein the first height is greater than the second height  (see annotated fig 3 below), and a second planar side surface having a second length (surface of part 6 facing into the page in fig 3) each of the first length and the second length parallel to the longitudinal axis of the handle (fig 3),
a blade member (1) having a base end portion (butt) and a cutting end portion (cut tip), wherein the cutting end portion comprises a cutting edge and a tip (see fig 1), and wherein the base end portion comprises a positional index surface (surface of the blade which rests on surface of part 22 when the blade is in closed position as shown via fig. 1C) the positional index surface disposed on a same side of the blade member as the cutting edge, (fig 1)and 
a first conveyance arm (4) and a second conveyance arm (5) each having a first end portion (where pins 11-10 are connected) and a second end portion (where pins 8-9 are connected), wherein the first end portions of the first and second conveyance arms are pivotably coupled to the first side of the handle (fig 1B and 1C), and wherein the second end portions of the first and second conveyance arms are pivotably coupled to the base end portion of the blade member (fig 1B/1C), 
wherein the blade member is translatable relative to the handle between a storage position (fig 1C) and a use position (fig 1A).

    PNG
    media_image2.png
    542
    740
    media_image2.png
    Greyscale

Regarding Claims 3 and 12, the Frauenglass blade member translates along an arcuate path from the storage position to the use position (compare figures 1A-1C).
Regarding Claims 4 and 13, wherein at least a portion of the second side of the Frauenglass blade member is exposed from a second side surface of the handle in the storage position (partially exposed as shown and seen in fig 1C), the second side surface of the handle opposing the first side surface.
Regarding Claims 5 and 14, Frauenglass also includes a locking element configured to engage the rear conveyance arm and selectively retain the blade member in the use position (fig 3a lock 24).
Regarding Claim 22, wherein the first side surface further has a first height at a first portion of the first side surface, and a second height at a second portion of the first side surface that is proximate to the distal end of the handle and distal to the first portion of the first side surface, wherein the first height is greater than the second height (see annotated fig 3 below).

    PNG
    media_image2.png
    542
    740
    media_image2.png
    Greyscale

Regarding Claim 23, in the storage position, at least a portion of the cutting edge of the cutting portion is exposed from the first side surface of the handle, and the tip of the cutting edge portion is exposed from the first side surface of the handle (since there is a space between the parts 6 and 7 of Frauenglass a portion of the cutting edge and of the tip are exposed relative to the side 6 when the blade is stored).
Frauenglass lacks the handle further comprising a blade guard surface perpendicular to and integrally formed with the first side surface and the second side surface, the blade guard having a third length and a first width, wherein the third length is greater than the first width; wherein in the storage position, the cutting edge of the cutting portion of is aligned with the blade guard surface, and  wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard (Claim 1), and the handle further comprising a second planar surface perpendicular to the first planar side surface, wherein the second planar surface slopes from the first portion of the first planar side surface to the second portion of the first planar side surface, the second planar surface defining an open blade stop, the handle further comprising a closed blade stop disposed between the proximal end of the handle and the open blade stop… wherein in the use position, the positional index surface of the base end portion contacts the open blade stop of the second planar surface of the handle, which prevents the blade from translating farther distal relative to the handle and wherein in the storage position, the positional index surface of the base end portion contacts the closed blade stop of the handle, which prevents the blade member from translating farther rearward relative to the handle, wherein in the use position, the positional index surface of the base end portion of the blade member contacts the portion of the second planar surface defining the open blade stop of the second planar surface of the handle, wherein the positional index surface of the base end portion of the blade member contacts the closed blade stop of the handle (Claim 11) which prevents the blade member from translating farther distal relative to the handle (Claim 11), and wherein the blade guard surface comprises a sloped surface extending from the first portion of the first side surface to the second portion of the first side surface (claim 22).
Flavigny discloses a folding knife with a locking catch, which like the knife of Frauenglass includes a blade that may be translated from storage to in use positions, and includes the handle further comprising a blade guard surface (lever 25) perpendicular to and integrally formed (since it is connected to the rest of the handle, even if not monolithically, and extends perpendicularly from a surface of said handle 7; also, the claim does not require that the guard surface is integrally formed with the side surfaces, but rather requires that the guard surface is integrally formed between the side surfaces), the blade guard having a length and a width, wherein the third length is greater than the first width (see annotated fig 6 below); wherein in the storage position, the cutting edge of the cutting portion of is aligned with the blade guard surface (fig 6), and  wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard (fig 5) (Claim 1), and the handle of Flavigny comprises a handle (parts 7 and 25) comprising a second planar surface (rib 11) perpendicular to a first planar side surface (elongate flat planar surface of the grip 7), wherein the second planar surface slopes (perpendicularly, out of the page in fig 6 e.g. at a 90 degree angle) from the first portion of the first planar side surface (of the handle 7) to the second portion of the first planar side surface (as seen in fig 6), the second planar surface defining an open blade stop (since the blade is stopped by this surface as shown in fig 6), the handle further comprising a closed blade stop 41, wherein in the use position, a positional index surface of the base end portion (of the blade) (e.g. portion of blade which contacts the blade stop may be considered a positional index surface) contacts the open blade stop of the second planar surface of the handle (fig 6), which prevents the blade from moving farther distal relative to the handle (see fig 1A) and wherein in the storage position, the positional index surface of the base end [of the blade] portion contacts the closed blade stop of the handle (see fig 6), which prevents the blade member from moving farther rearward relative to the handle (fig 6), wherein in an use position (fig 5), the positional index surface of the base end portion [of the blade] contacts the portion of the second planar surface defining the open blade stop 41 of the second planar surface of the handle, which prevents the blade member from moving farther distal relative to the handle (fig 5) (Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frauenglass by having the handle further comprising a blade guard surface perpendicular to and integrally formed between the first side surface and the second side surface, the blade guard having a third length and a first width, wherein the third length is greater than the first width; wherein in the storage position, the cutting edge of the cutting portion of is aligned with the blade guard surface, and  wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard (Claim 1), and the handle further comprising a second planar surface perpendicular to the first planar side surface, wherein the second planar surface slopes from the first portion of the first planar side surface to the second portion of the first planar side surface, the second planar surface defining an open blade stop, the handle further comprising a closed blade stop… wherein in the use position, the positional index surface of the base end portion contacts the open blade stop of the second planar surface of the handle, which prevents the blade from moving farther distal relative to the handle and wherein in the storage position, the positional index surface of the base end portion contacts the closed blade stop of the handle, which prevents the blade member from moving farther rearward relative to the handle , wherein in the use position, the positional index surface of the base end portion [of the blade] contacts the open blade stop of the second planar surface of the handle, which prevents the blade member from moving farther distal relative to the handle (Claim 11), in order to provide an extra buffer between the a user and the blade edge when the blade is in an stored position, a well known benefits of blade stops in the art, and to provide a positive lock for the blade when it is in an open position as disclosed in Flavigny par. 0059. 
Examiner notes that per claims 11 and 22 in adding the blade stop of Flavigny to Frauenglass it would have been obvious to the artisan making such a modification to have the stop be between the first side surface and the second side surface of Frauenglass since this is where the blade protrudes into the body of Frauenglass.

    PNG
    media_image3.png
    514
    309
    media_image3.png
    Greyscale


Claims 6, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Frauenglass and Flavigny and further in view of USPN 6477777, Oliver.
Regarding Claims 6 and 15, Frauenglass discloses all the limitations of Claims 2 and 11 as discussed above.
Modified Frauenglass lacks the apparatus having the handle comprise a ring portion at the rear end configured to receive a finger of a user.
Oliveri discloses a gravity knife and backbone assembly, which like Frauenglass, and like the knife of the present application, is a  sheathed knife assembly with a handle part 17 that is engaged by a user to bring the blade from an exposed position to a blade covering position, figs 2 and 3, and discloses that it is beneficial in such an arrangement to provide the user engaging part 17 thereof with a finger hole (which is a ring), in order to allow a user to better engage the engagement part to bring the blade to either be covered or exposed (abstract and col. 1, 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frauenglass by including a finger hole in the form of a ring in the handle/user engaging portion thereof in order to allow a user to better engage the engagement part to bring the blade to either be covered or exposed, as taught in Oliveri.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/27/22, with respect to the drawing objections and 35 USC 112 rejections of Claims 24-27 have been fully considered and are persuasive.  The drawing objections and 35 USC 112 rejections of claims 24-27 have been withdrawn.  First, as noted in the Applicant’s remarks at par. 2 under the section “Allowable Subject Matter”, Applicant needed to overcome the 112(a) and 112(b) rejections in order for the subject matter of Claims 24-27 to be deemed allowed.  Applicant has amended the claims to better clarify which arms have concave portions and which are have portions that are seated within the specific concave portions.  As amended the portions as claimed match with what is shown in the figures.  As such the drawing objections and 112(a) rejections are rendered moot.  
Applicant’s arguments, see Remarks, filed 5/27/22, with respect to the Claim objections for claims 11 and 24 have been fully considered and are persuasive.  The claim objections are withdrawn.  
With regard to the previously filed 35 USC 112(b) rejections, Applicant has also amended the term “nested” and changed it to “seated”.  This overcomes the indefiniteness rejections as to the term nested, per 35 USC 112(b) since it is clear that the recited portions are seated as claimed.  However, a new rejection 35 USC 112b rejection is made as to the phrase “seated within”, as discussed above.
Applicant's arguments filed 5/27/22 with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant first argues that Applicant’s amendments to the Claim with regard to the limitation “wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard surface and the distal end of the handle.” (last line of Claim 2), render the claims allowable over the cited art, Frauenglass.  Examiner disagrees.  
As applied in the previous rejection, the right-hand side of the handle was applied as the proximal end of the handle and the left (butt end) of the handle was applied as the distal end of the handle.  However, as now applied above, the proximal end of the handle is the “left most end in fig’s1A-1C” and the distal end of the handle is the “right-most end in figs 1A-1C”.  In this case, in the use position (as shown in fig 1C of Frauenglass), at least a section of the cutting portion of the blade member extends distally relative to the blade guard surface and the distal end of the handle.  In such a case, Flavigny does not need to cure any deficiency of Frauenglass as argued by Applicant.  
Applicant’s right to present arguments to one or more dependent claims in the future is preserved (see page 16 of Remarks, third paragraph). 
Regarding Claim 11, Applicant first argues that the cited second planar surface does not slope, and thus cannot be used to read on Claim 11.  Examiner disagrees.  As noted above, the surface of the part 11 which faces into the housing and partially defined an open blade stop comprises a slope perpendicularly, out of the page in fig 6, e.g. at a 90 degree angle, and is also angled relative to the left right direction, see fig 1.  
Applicant next argues per Claim 11 that the prior art lacks the feature of “wherein in the storage position, the positional index surface of the base end portion of the blade member contacts the closed blade stop of the handle, which prevents the blade member from translating farther proximal relative to the handle, the closed blade stop disposed between the proximal end of the handle and the open blade stop”, noting that in Flavigny this feature is lacking since in Flavigny the cutting edge (not the base) of the blade contacts the rib thereof to prevent the blade from rotating past 0 degrees relative to the handle.  Examiner disagrees.  As noted in the rejection above, Frauenglass is being modified in view of Flavigny only to make the blade stop portions thereof linear and sloping in view of the teachings of Flavigny.  Besides this the functionality of Frauenglass, as modified, remains the same.  As such Frauenglass in view of Flavigny comprises this feature.  Further, in the present invention, the base of the blade is on the cutting edge of the blade and thus the cutting edge of the present invention also rests on the blade stop.
Finally, with regard to Claim 11, Applicant argues that Frauenglass as modified by Flavigny lacks the feature: wherein in the use position the positional index surface of the base end portion of the blade member contacts the portion of the second planar surface defining the open blade stop of the handle, which prevents the blade member from translating farther distal relative to the handle, the positional index surface disposed on a same side of the blade member as the cutting edge.  To support this Applicant notes that in Flavigny the positional index surface is a notch on an opposite side of the cutting edge of Flavigny.  This statement misconstrues the Examiner’s interpretation of Flavigny above.  The positional index surface of Flavigny as cited above is on the blade cutting edge and contacts a sloped portion of part 41 as shown in fig 3.  Also importantly, Frauenglass as modified to include the blade stop portions thereof being perpendicular to the handle would retain its functionality and placement of other parts therefore modified Frauenglass would include this feature. 
Claim 20 was canceled and thus the rejections to Claim 20 are also canceled.  

Allowable Subject Matter
Claims 7-10, 16-19 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as noted in the Action dated 8/19/21.
The following is a statement of reasons for the indication of allowable subject matter:  Frauenglass discloses all of the limitations of claim 6 and claim 14.  Frauenglass and all of the other relevant art lack the knives and or tools thereof comprising a locking element having a ring and a lock face extending radially outwardly from the ring, wherein the locking element is aligned with the ring portion of the handle and is configured to pivot relative to the handle, as is required by claims 7 and 16.  There would also be no reason without impermissible hindsight reasoning to further modify Frauenglass to include this feature.  Claims 8-10 and 17-19 depend from claims 7 and 16 and are thus objected to for the same reason as claims 7 and 16.   
As noted in the previous action, Claims 24-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in the previous Office action.  While Applicant made an earnest attempt to overcome the 35 USC 112(b) rejections to these claims, the claims are once again rejected, as amended under 35 USC 112(b).  Claims 28-29 are also rejected under 35 USC 112(b), for the reasons noted above.  Claims 28-29 would also be allowable if amended to overcome the 112(b) rejections for the same reasons as allowability of claims 24-27, as discussed below.
The following is a statement of reasons for the indication of allowable subject matter:  None of the relevant art cited or found comprises blade translating arms which also comprise at least a section of the second end portion (blade connecting portion) of a distal conveyance arm seated on/within a second concave  recess of a proximal conveyance arm, and wherein, in an use position, at least a section of the first end portion (portion of arm connected to handle) of the proximal conveyance arm seated within a first recess of the distal conveyance arm; as required by claims 24 and 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724             

                                                                                                                                                                             
/EVAN H MACFARLANE/Examiner, Art Unit 3724